
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



GAINESVILLE BANK & TRUST STOCK OPTION PLAN OF 1997


        1.    Purpose of Plan.    This Stock Option Plan (the "Plan"), is
intended to encourage ownership of shares of Gainesville Bank & Trust (the
"Bank"), by key employees, officers, and directors of the Bank and to provide
additional incentive for them to promote the success of the Bank.

        2.    Shares Subject to the Plan.    There will be reserved for use upon
the exercise of options to be granted under the Plan ("Options"), an aggregate
of 130,000 common shares, of the par value of $5.00 per share (the "Common
Shares") of the Bank. The shares shall be made available from authorized and
unissued common stock or from common stock issued and held in the treasury of
the Bank, as shall be determined by the Board of Directors.

        3.    Administration.    Subject to the specific provisions hereinafter
set forth, this Plan shall be administered by the Board of Directors
("Board").The Board shall have full power and authority to construe, interpret
and administer this Plan and to make determinations which shall be final,
conclusive and binding upon all persons, including without limitation, the Bank,
the stockholders, the directors, and any persons having any interest in any
options which may be granted under this Plan.

        4.    Effective Date; Shareholder Approval.    This Plan was approved by
the Board of Directors of the Bank on April 14, 1997, and it shall be generally
effective as of said date, subject to the approval of the stockholders of the
Bank at its next regularly scheduled shareholders meeting. If the Plan is not
approved by the shareholders within twelve (12) months of the date it was
approved by the Board of Directors, it shall automatically terminate and all
options granted hereunder shall be void.

        5.    Eligibility.    Awards may be granted under the Plan to present or
future key employees and to Directors of the Bank. Subject to the provisions of
the Plan, the Board may, upon the recommendation of the President of the Bank,
select the persons to whom awards will be granted, and will fix the number of
shares covered by each such award and establish the terms and conditions
thereof, including, without limitation, the exercise price of options,
restrictions on exercisability of options or on the dispositions of the shares
of common stock issued upon exercise of options, and the purchase price, vesting
provisions, restrictions on transfer and repurchase of restricted stock.

        6.    Terms and Conditions of Option Awards.    Each option granted
under the Plan will be evidenced by a Stock Option Agreement in a form approved
by the Board. Each such option will be subject to the terms and conditions set
forth in this paragraph and such additional terms and conditions not
inconsistent with the Plan (and, in the case of an incentive stock option, not
inconsistent with the provisions of the Internal Revenue Code ("Code")
applicable thereto) as the Board deems appropriate.

        (a)    Option Exercise Price.    The option price per share with respect
to each option shall not be less than the fair market value of the common stock
on the date the option is granted (110 percent of fair market value in the case
of an Optionee who, at the time the option is granted, owns stock possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Bank (a "10 percent shareholder")).For purposes hereof, the "fair market
value" of a share of common stock on any given date shall be as determined in
good faith by the Board of Directors.

        (b)    Option Period.    The period during which an option may be
exercised will be fixed by the Board and will not exceed ten years from the date
the option is granted (5 years in the case of an incentive stock option granted
to a "10 percent shareholder").

        (c)    Exercise of Options.    Subject to earlier termination of the
option as provided herein, unless the Board determines otherwise, options will
be exercisable from the date and after the date of grant. Vesting or other
restrictions on the exercisability of an option will be set forth in the related
Option Agreement.

        All or any part of the exercisable portion of an option may be exercised
at any time during the option period. An option may be exercised by transmitting
to the Bank (1) a written notice specifying

--------------------------------------------------------------------------------


the number of shares to be purchased, and (2) payment of the exercise price in
cash or by certified or cashier's check or by such other means or in such other
manner of payment as the Board may permit, together with the amount, if any,
deemed necessary by the Board to enable the Bank to satisfy its income tax
withholding obligations with respect to such exercise (unless other arrangements
acceptable to the Bank are made with respect to the satisfaction of such
withholding obligations).

        (d)    Payment of Exercise Price.    The purchase price of common stock
acquired pursuant to the exercise of an option granted under the Plan may be
paid in cash and/or such other form of payment as may be permitted under the
Option Agreement, including, without limitation, previously-owned shares of
common stock.

        (e)    Rights as a Stockholder.    No shares of common stock will be
issued in respect to the exercise of an option granted under the Plan until full
payment therefor has been made as provided herein, and the applicable income tax
withholding obligations have been satisfied or provided for, as applicable.

The holder of an option will have no rights as a stockholder with respect to any
shares covered by an option until the date a stock certificate for such shares
is issued to him or her. Except as otherwise provided herein, no adjustments
shall be made for dividends or distributions of other rights for which the
record date is prior to the date such stock certificate is issued

        (f)    Non-Transferability of Options.    No option granted under the
Plan may be assigned or transferred except by will or by the applicable laws of
descent and distribution; and each such option may be exercised during the
Optionee's lifetime only by the Optionee. In the event of the death of the
optionee, the Optionee's personal representative shall have thirty days from the
date he or she is appointed to exercise all vested options, and upon the
expiration of thirty (30) days all such options, if not exercised, shall be null
and void.

        (g)    Termination of Employment or Other Service.    If an Optionee is
an employee of the Bank at the time the option is granted and ceases to be
employed by the Bank for any reason other than death, then, unless extended by
the Board acting in its sole discretion, each outstanding option granted to him
or her under the Plan will terminate on the date thirty (30) days after the date
of such termination of employment or, if earlier, the date specified in the
Option Agreement. An option granted to a Director shall not terminate due to
his/her leaving service as a Director. If the Optionee's employment or service
is terminated by reason of the Optionee's death, then, unless extended by the
Board acting in its sole discretion, each outstanding option granted to the
Optionee under the Plan will terminate on the date thirty (30) days after the
date such employee's personal representative is appointed.

        (h)    Other Provisions.    The Board may impose such other conditions
with respect to the exercise of options, including, without limitation, any
conditions related to the application of federal or state banking or securities
laws, as it may deem necessary or advisable.

        7.    Capital Changes. Reorganization. Sale.    

        (a)    Adjustments Upon Change in Capitalization.    In the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering, or any other change in the
Corporate structure or shares of the Bank, the Board shall make such equitable
adjustments, if any, as it may deem appropriate, in the number and kind of
shares authorized by this Plan, or in the number, option price and kind of
shares covered by the options granted.

        (b)    Acceleration of Vesting Upon Change of Control.    If there is a
"Change of Control" of the Bank (as defined in subparagraph (c) below, then all
outstanding options shall become fully exercisable whether or not the vesting
conditions, if any, set forth in the related Options Agreement, have been
satisfied, and each Optionee shall have the right to exercise his or her options
prior to such "Change of Control" and for as long thereafter as the option shall
remain in effect in accordance with its terms and the provisions hereof.

--------------------------------------------------------------------------------


        (c)    Change of Control Defined.    For purposes hereof, a "Change in
Control" of the Bank is deemed to occur upon any of the following events:

        (1)  the closing of any transaction, whether by merger, consolidation,
asset sale, tender offer, reverse stock split, or otherwise, which results in
the acquisition of beneficial ownership (as such term is defined under the rules
and regulations promulgated under the Securities and Exchange Act of 1934, as
amended) by any person or entity or any group (except the Board as it existed on
the date of approval of this Plan) or other persons or entities acting in
concert, of 50 percent or more of the outstanding shares of common stock of the
Bank.

        (2)  The closing of any sale of all or substantially all of the assets
of the Bank.

        "Change of Control "shall not include transfers occurring as a result of
the following: (1) formation by the Bank's shareholders of a bank holding
company and the surrender of Bank stock for holding company stock as a result
thereof. (2) Transfers on account of death, gift, or stockholder action not in
concert.

        (d)    Fractional Shares.    In the event of any adjustment in the
number of shares covered by any option pursuant to the provisions hereof, any
fractional shares resulting from such adjustment will be disregarded and each
such option will cover only the number of full shares resulting from the
adjustment.

        (e)    Determination of Board to be Final.    All adjustments under this
paragraph shall be made by the Board, and its determination as to what
adjustments shall be, and the extent thereof, shall be final, binding and
conclusive. Unless an Optionee agrees otherwise, any change or adjustment to an
incentive stock option shall be made in such a manner so as not to constitute a
"modification" as defined in Section 424(h) of the Internal Revenue Code and so
as not to cause the Optionee's incentive stock option issued hereunder to fail
to continue to qualify as an incentive stock option.

        8.    Amendment and Termination of Plan.    The Board may amend or
terminate the Plan. However, the Board may not, without further stockholder
approval, (a) increase the total number of shares which may be purchased under
the Plan other than as provided in paragraph 7, or (b) extend the period during
which options may be granted, or (c) change the class of persons eligible to
receive awards under the Plan. No amendment or termination may affect adversely
any outstanding award without the written consent of the Optionee.

        9.    No Rights Conferred.    Nothing contained herein will be deemed to
give any individual any right to receive an award under the Plan or to be
retained in the employ or service of the Company or create any obligation on the
part of the Board to nominate any director for re-election by the Bank's
shareholders.

        10.    Governing Law.    The Plan and each award agreement shall be
governed by the laws of the State of Georgia.

        11.    Power of Board to Designate Decisions to Committee.    Except to
the extent rights or powers under this Plan are reserved specifically to the
discretion of shareholders, or reserved to the Board of Directors under
applicable law, the Board may appoint a committee to interpret the Plan and any
award agreement made under the Plan and to determine all issues which arise
thereunder or in connection therewith, and the decision of the Board or
Committee, as the case may be, shall be binding and conclusive on all interested
persons.

        12.    Effect of Termination of The Plan.    The rights of grantees
under awards outstanding at the time of termination of the Plan shall not be
affected solely by reason of the termination and shall continue in accordance
with the terms of the award (as then in effect or thereafter amended}.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



GAINESVILLE BANK & TRUST STOCK OPTION PLAN OF 1997
